Name: Commission Regulation (EC) No 2810/95 of 5 December 1995 on the tariff classification of pig carcases and half- carcases and amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis;  means of agricultural production;  animal product
 Date Published: nan

 6.12.1995 EN Official Journal of the European Communities L 291/24 COMMISSION REGULATION (EC) No 2810/95 of 5 December 1995 on the tariff classification of pig carcases and half-carcases and amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 11 (4) thereof, Whereas it has been noted that the classification of pig carcases and half-carcases poses problems arising from the fact that the manner in which the half-carcases are derived from the whole carcase as defined in the tariff and statistical nomenclature established by Council Regulation (EEC) No 2658/87 (3), as last amended by Commission Regulation (EC) No 2588/95 (4), does not correspond exactly to technical and commercial practices; whereas this definition must be adjusted in order to ensure that the duties in the Common Customs Tariff are uniformly applied in the pigmeat sector; Whereas Article 9 of Regulation (EEC) No 2759/75 states that the rates of duty of the Common Customs Tariff are to apply to the products subject to the common organization of the market in pigmeat; Whereas, pursuant to Article 15 (1) of Regulation (EEC) No 2759/75, the tariff nomenclature resulting from the application of that Regulation is incorporated in the Common Customs Tariff; whereas it should therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 For the purpose of applying the customs duties in the pigmeat sector, the following expressions shall have the meanings hereunder assigned to them: carcases or half-carcases, for the purposes of subheadings 0203 11 10 and 0203 21 10: slaughtered pigs in the form of carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed. Half-carcases are derived from whole carcases by division through each cervical dorsal, lumbar and sacral vertebra, through or along the sternum and through the ischio-pubic symphysis. These carcases and half-carcases may be with or without head, feet, flare fat, kidneys, tail or diaphragm. Half-carcases may be with or without spinal cord, brain or tongue. Carcases and half-carcases of sows may be with or without udders (mammary glands). Article 2 Additional note 2.A.(a) in Chapter 2 of Annex I to Regulation (EEC) No 2658/87 is replaced by the following: 2.A. The following expressions shall have the meanings hereunder assigned to them: (a) carcases or half-carcases , for the purposes of subheadings 0203 11 10 and 0203 21 10; slaughtered pigs in the form of carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed. Half-carcases are derived from whole carcases by division through each cervical dorsal, lumbar and sacral vertebra, through or along the sternum and through the ischio-pubic symphysis. These carcases and half-carcases may be with or without head, feet, flare fat, kidneys, tail or diaphragm. Half-carcases may be with or without spinal cord, brain or tongue. Carcases and half-carcases of sows may be with or without udders (mammary glands);. Article 3 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 282, 1. 11. 1975, p. 1. (2) OJ No L 349, 31. 12. 1994, p. 105. (3) OJ No L 256, 7. 9. 1987, p. 1. (4) OJ No L 264, 7. 11. 1995, p. 4.